HOWARD, Chief Judge
(dissenting).
The motion to suppress in this case was based upon the transcript of the preliminary hearing. The only testimony presented was that of the arresting officer. He was checking traffic on the Tucson-No-gales Highway at 6:45 a.m. when he spotted the automobile that appellee was driving. He made a radio check of the license plates and was informed that the plates belonged to a 1967 Pontiac. The officer observed the auto to be a Bonneville which he mistakenly thought was an Oldsmobile and therefore stopped the car. Appellee had no driver’s license in his possession. He was asked to produce the registration and with the officer’s help and the use of a tire iron, the glove compartment was opened and the registration produced. It showed that the automobile was a Pontiac belonging to a Donna Frear of Tucson. At this point the officer, suspecting that the car was stolen, asked appellee if he had the keys to the trunk. The purpose of this question was to see if the appellee had a full set of keys. Appellee went to the back of the car and opened the trunk although the officer had only asked if he had a key to the trunk. The officer noticed some big bags covered by a blanket and the odor of marijuana. He discovered 79 kilos of marijuana in the bags.
The threshold question is whether the officer’s mistaken belief that the automobile was an Oldsmobile rather than a Pontiac vitiated all subsequent conduct and circumstances. Was there a reasonable suspicion that some type of criminal activity was taking place? From the arresting officer’s subjective point of view there was such activity. While the purpose of the exclusionary rule is to deter police misconduct, a subjective-good faith belief cannot in and of itself justify the conduct of the officer. Hill v. California, 401 U.S. 797, 91 S.Ct. 1106, 28 L.Ed.2d 484 (1971). The test is an objective one. Was there a reasonable good faith belief that the automobile was an Oldsmobile and not a Pontiac? I think the testimony of the officer, which is not inherently unbelievable, established a reasonable good faith belief and it was therefore incumbent upon appellee to go forward with the evidence and show such belief to be unreasonable. This appellee failed to do and therefore the stop was justified.
Having lawfully stopped the automobile, I would hold that the lack of a driver’s license, the inability to open the glove compartment, and the registration in a name other than appellee’s, justified the officer in asking appellee if he had a key to the trunk.
While it would appear that the officer did not ask appellee to open the trunk, *111even assuming that the question regarding the key to the trunk could be interpreted as a request to open the trunk, I would hold such a request as based on probable cause to believe the car was stolen and the subsequent seizure of the marijuana lawful.
I would therefore reverse the order granting the motion to suppress.